Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2006

Tjandra v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2970




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Tjandra v. Atty Gen USA" (2006). 2006 Decisions. Paper 981.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/981


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                   No. 05-2970


                            FARIAWATY TJANDRA;
                            SAMUEL HALIM LIEM,
                                          Petitioners

                                        v.

                           ATTORNEY GENERAL OF
                            THE UNITED STATES,
                                          Respondent


                 PETITION FOR REVIEW OF A DECISION OF
                  THE BOARD OF IMMIGRATION APPEALS
                   Agency Nos. A95-841-010 & A95-841-011


                   Submitted Under Third Circuit LAR 34.1(a)
                                 May 9, 2006


             Before: BARRY, SMITH and ALDISERT, Circuit Judges


                           (Opinion Filed: June 1, 2006)


                                    OPINION



BARRY, Circuit Judge

     The Board of Immigration Appeals (“BIA”) denied Fariawaty Tjandra’s
application for asylum.1 She now petitions for review. We will deny the petition.

       Because we write primarily for the parties, we omit any discussion of facts not

relevant to our decision. Tjandra is an ethnic Chinese Christian from Indonesia. She

fears that she will be persecuted on account of her ethnicity and religion if she returns to

Indonesia. She entered the United States on February 8, 2002. Her visa expired on

August 8, 2002. On September 2, 2002, she filed an application for asylum, withholding

of removal, and withholding of removal under the Convention Against Torture (“CAT

withholding”). The government served her with a Notice to Appear on October 22, 2002,

alleging that she was removable as an alien who had overstayed her visa. See 8 U.S.C. §

1227(a)(1)(C)(i). She appeared at hearings before an Immigration Judge (“IJ”) on

December 4, 2002 and January 29, 2004. The IJ issued an oral decision at the close of the

second hearing. He rejected her claims for withholding and CAT withholding, but

granted the asylum claim. The government appealed to the BIA, which reversed on May

10, 2005. This timely petition for review followed.2

       Only the asylum claim is before us.3 The Attorney General has the discretion to

   1
    Samuel Halim Liem, co-petitioner in this case and Tjandra’s husband, was a
derivative applicant on her application for asylum. We will refer solely to Tjandra, as
Liem’s relevant legal claims are identical to hers.
   2
     We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s findings of fact
for support by substantial evidence. Abdille v. Ashcroft, 242 F.3d 477, 483-84 (3d Cir.
2001). “[T]he BIA’s finding must be upheld unless the evidence not only supports a
contrary conclusion, but compels it.” Id.
   3
     Although Tjandra alludes to withholding and CAT withholding in her brief to us, she
did not raise these claims to the BIA after the IJ denied them. Instead, in her brief to the
                                              2
grant asylum to an alien who is a “refugee.” 8 U.S.C. § 1158(b)(1)(A). A “refugee” is,

for present purposes, a person who is unwilling to return to a country “because of

persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42)(A). To be well-founded, a subjective fear of persecution must be objectively

reasonable. Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003). The IJ held that here

it was because, in the words of the implementing regulations, there was “a pattern or

practice in [Indonesia] of persecution of a group of persons similarly situated to the

applicant on account of [one of the five listed grounds].”4 See 8 C.F.R. §

208.13(b)(2)(iii)(A). The BIA reversed this finding on the basis of our decision in Lie v.

Ashcroft, 396 F.3d 530 (3d Cir. 2005), in which we upheld a BIA determination that the

petitioner had not shown a pattern or practice of persecution of Chinese Christians in

Indonesia.

       Tjandra first invites us to overrule Lie. We decline the invitation. Prior

precedential decisions of this Court are binding on future panels. See, e.g., In re Suprema




BIA, she “adopt[ed] the decision of the Immigration Judge.” Accordingly, she has not
exhausted available administrative remedies with respect to her withholding and CAT
withholding claims and we lack jurisdiction to entertain these claims. 8 U.S.C. §
1252(d)(1).
   4
     Other possible ways of showing a well-founded fear are not at issue in this petition.
Tjandra stipulated that she had not suffered past persecution in Indonesia. 8 C.F.R. §
208.13(b)(1). She did not challenge the IJ’s finding that she had no objectively reasonable
fear of being “singled out individually for persecution.” Id. § 208.13(b)(2)(iii).
                                             3
Specialties, Inc. Sec. Litig., 438 F.3d 256, 270 (3d Cir. 2006). Accordingly, we do not

consider the argument that Lie was wrongly decided.

       Tjandra also asks us to distinguish Lie on the basis of new evidence. In Lie, the

BIA had before it the 1999 State Department Country Report on Human Rights Practices

for Indonesia. That Country Report led us to write:

       “Petitioners argue, with some force, that anti-Chinese violence persists,
       citing evidence in the record of widespread attacks on Chinese Christians in
       Indonesia, including press accounts of riots, vandalism, and robbery
       targeting Chinese Christians. Nevertheless, such violence does not appear to
       be sufficiently widespread as to constitute a pattern or practice. The 1999
       Country Report on Indonesia indicated that there was a sharp decline in
       violence against Chinese Christians following the period of intense violence
       in 1998, and noted that the Indonesian government officially promotes
       religious and ethnic tolerance. Moreover, this violence seems to have been
       primarily wrought by fellow citizens and not the result of governmental
       action or acquiescence. Given these considerations, we are not compelled to
       find that such attacks constitute a pattern or practice of persecution against
       Chinese Christians.”

Lie, 396 F.3d at 537-38. The record relied upon by the BIA here included the Country

Reports for Indonesia from 1998 through 2002, the 2003 State Department International

Religious Freedom Report for Indonesia, and a number of newspaper articles.5 These

sources lead us to reach the same conclusion we did in Lie. The Country Reports, in

particular, belie any argument that the situation of ethnic Chinese Christians in Indonesia



   5
    Tjandra submitted the 2003 Country Report with her brief to the BIA, but the BIA
“considers only that evidence that was admitted in the proceedings below.” Board of
Immigration Appeals Practice Manual 62 (2004). She cites extensively to the 2004
Country Report in her brief to us, but our jurisdiction is limited to reviewing “the
administrative record on which the order of removal is based.” 8 U.S.C. § 1252(b)(4)(A).
                                             4
has significantly deteriorated. While the Indonesian government continues to

discriminate against ethnic Chinese by requiring them to obtain citizenship certificates

and continues to drag its heels in investigating the anti-Chinese riots of May 1998, there

also continues to be little widespread violence directed at ethnic Chinese or Christians in

most parts of Indonesia. The passage of time has increasingly confirmed that the riots

were an aberration, not the normal state of affairs. A reasonable factfinder would not be

compelled to find that there is a pattern or practice in Indonesia of persecution of ethnic

Chinese Christians.

       Accordingly, we will deny the petition for review.




                                              5